Title: To John Adams from Samuel Cooper, 23 May 1780
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston May 23d. 1780
     
     The Marquiss de la Fayette did me the Honour to deliver me the Letter you kindly wrote by Him. As his arrival diffused a general Joy, every Expression of it was given here that circumstances would allow, and particular Respects were paid by the Government as well as the People at large to this prudent and gallant young Nobleman who keeps the Cause of America so warm at his Heart. In these Respects Mr. Corny had his Share, as well as Capt. la Touche Commander of the Frigate in which the Marquiss arrived: The former, a Gentleman of Letters as well as great Politeness, who acquired much Esteem in this Town in a little Time, is gone on to Head Quarters, and from thence to Congress; the latter who offer’d his Service to the Government of this State in the true Spirit of the Alliance has just returned from a shoot Cruize on our Coast, undertaken at the Desire of the Council. He has visited Penobscot, taken a near View of the Fort at Baggaduce, made two British Sloops of War commanded by Mawett who burnt Falmouth, retire up the River, brought us an acurate Plan of the Fortress, and done every Thing Time and Circumstances would allow for our Service. The Presence of this Frigate, under the Command of so brave an Officer and so well affected to the common Cause will be of great Advantage to the Trade of this State, and particularly to the Supply of this Town with Wood. Such Instances of Friendship and Aid make the most agreable Impressions on the Minds of the People, and cultivate the Alliance; and I cannot but observe with Pleasure evident Marks of the growing Friendship between the two Nations.
     Mr. Bradford to whom I give this Letter, can tell you all the News respecting Charlestown, the West Indies &c. but as he goes to Gottenberg in his Way to France, and another Vessel will soon sail to Holland, or France, which may probably be an earlier Conveyance than this, I shall do my self the Pleasure to write you more particularly by that.
     The proposed Plan of a Constitution is like to be ratified by the Consent of the People; in this Town it was unanimously accepted, in every Article but the 3’d in the Bill of Rights respecting Religion. In our late Choice of Representatives for this Capital, Tudor was left out, and Lowell chosen, who has distinguish’d himself in the Convention. The late Measures of Congress respecting the Currency are as agreable as could be expected on such a Subject; and our Court have pass’d an Act to call in all the Paper Dollars by a Tax in the Course of a Year, and to raise £75000 in hard Money.
     I think with Concern on the Trouble my Grandson may have given you, and am extremely obliged to you for the very kind Care you have taken of him; an obligation I can never forget. The Alliance, tho daily expected, is not yet arrived, nor any Account of his Expences; but Col. Johonnot proposes to imbarque in the Hermoine, or if she should be detained here for the Summer, which at present is uncertain, he will embrace the first opportunity of going to France, and assures me he will most cheerfully make every Provision for his Son.
     With every Sentiment of Esteem and Affection, I am, my dear Sir, Your’s
     
      Saml. Cooper
     
     
      We mean our Boy should be Supported with all the Frugality that Decency and Comfort will allow.
     
     